           Case 1:20-cv-01542-DLF Document 39 Filed 10/12/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


RADIYA BUCHANAN, et al.,

              Plaintiffs,

      v.                                         Civil Action No. 20-2453 (DLF)

DONALD J. TRUMP, et al.,

              Defendants.


                    JOINT MOTION FOR BRIEFING SCHEDULE

       Plaintiffs Radiya Buchanan, Ann Dagrin and Lindsay Field (plaintiffs) and

defendants Peter Newsham, Jeffery Carroll, Anthony Alioto, Clifton Murphy,

Christopher Meyer, Daniel Thau, Timothy Hargrove, Jeffery Buchanan, Tiffany

Payne, Justin Taylor and Anthony Willis (collectively, the District Defendants) jointly

move for an order extending the District Defendants’ deadline to respond to plaintiffs’

Amended Complaint, and establishing a briefing schedule as described below. Fed.

R. Civ. P. 6, 12(a)(2), 12(a)(3); LCvR 7.

       On June 11, 2020, plaintiffs filed a Complaint asserting claims against several

federal government officials. Compl. [1]. On September 3, 2020, plaintiffs filed the

Amended Complaint. Am. Compl. [29]. The Amended Complaint added new claims

and new defendants. The newly added defendants included the District Defendants,

who were served with the Amended Complaint on October 1, 2020. Under Federal

Rule of Civil Procedure 12(a)(1), the District Defendants’ response is currently due
        Case 1:20-cv-01542-DLF Document 39 Filed 10/12/20 Page 2 of 4




October 22, 2020.1 The undersigned counsel have conferred and, in an effort to

streamline the briefing process, have agreed that the District Defendants will submit

one motion to dismiss on behalf of all District Defendants. Further, counsel have

agreed on a proposed briefing schedule, which extends the deadline for the District

Defendants to respond to the Amended Complaint to December 1, 2020.

      Good cause exists for extending the District Defendants’ time to respond to the

Amended Complaint. The Amended Complaint includes lengthy factual allegations

concerning the activities of 11 individuals of the Metropolitan Police Department that

will require additional investigation. An extension is also necessary given the

competing professional obligations of the District Defendants’ counsel. The proposed

briefing schedule will not unduly delay the progress of the case given the briefing

schedule set for the other defendants.

      The Parties jointly propose a briefing schedule as follows:

      (1)    The District Defendants shall file a consolidated motion to dismiss the
             Amended Complaint no later than December 1, 2020;

      (2)    Plaintiffs shall oppose the District Defendants’ motion no later than
             January 22, 2021; and

      (3)    The District Defendants shall reply to plaintiffs’ opposition no later than
             February 22, 2021.

      The Parties jointly request that the Court grant this motion and enter the

proposed briefing schedule. A memorandum of points and authorities and a proposed


1     The federal government officials who were added as defendants in the
Amended Complaint do not currently have a deadline to respond to the Amended
Complaint, and under Federal Rule of Civil Procedure 12(a)(2), those individuals will
have 60 days to respond after service.


                                           2
        Case 1:20-cv-01542-DLF Document 39 Filed 10/12/20 Page 3 of 4




order are attached.

Dated: October 12, 2020.        Respectfully submitted,

                                KARL A. RACINE
                                Attorney General for the District of Columbia

                                TONI MICHELLE JACKSON
                                Deputy Attorney General
                                Public Interest Division

                                /s/ Fernando Amarillas
                                FERNANDO AMARILLAS [974858]
                                Chief, Equity Section

                                /s/ Richard P. Sobiecki
                                DUANE BLACKMAN*
                                RICHARD SOBIECKI [500163]
                                BRENDAN HEATH [1619960]
                                Assistant Attorneys General
                                400 Sixth Street, N.W., Suite 10100
                                Washington, D.C. 20001
                                Phone: (202) 805-7640; (202) 805-7512;
                                (202) 442-9880
                                Fax: (202) 703-0646
                                duane.blackman@dc.gov; richard.sobiecki@dc.gov;
                                brendan.heath@dc.gov

                                Counsel for District Defendants


                                /s/ Greta B. Williams
                                Greta B. Williams, (D.C. Bar No. 1006968)
                                Naima L. Farrell (D.C. Bar No. 1023230)
                                (admission pending)
                                Matthew Guice Aiken (D.C. Bar No. 1616755)
                                (admission pending)
                                GIBSON, DUNN & CRUTCHER LLP
                                1050 Connecticut Avenue, N.W.
                                Washington, D.C. 20036

*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, under LCvR 83.2(f).


                                         3
Case 1:20-cv-01542-DLF Document 39 Filed 10/12/20 Page 4 of 4




                     Tel: 202.955.8500
                     GBWilliams@gibsondunn.com
                     NFarrell@gibsondunn.com
                     MAiken@gibsondunn.com

                     Randy M. Mastro (pro hac vice)
                     Orin Snyder (pro hac vice)
                     Mylan L. Denerstein (pro hac vice)
                     Anne Champion (pro hac vice)
                     Katherine Marquart (pro hac vice)
                     Lee R. Crain (pro hac vice)
                     Amanda L. LeSavage (pro hac vice)
                     GIBSON, DUNN & CRUTCHER LLP
                     200 Park Avenue
                     New York, New York 10166-0193
                     Tel: 212.351.4000
                     RMastro@gibsondunn.com
                     OSnyder@gibsondunn.com
                     MDenerstein@gibsondunn.com
                     AChampion@gibsondunn.com
                     KMarquart@gibsondunn.com
                     LCrain@gibsondunn.com
                     ALeSavage@gibsondunn.com

                     Counsel for Plaintiffs Radiya Buchanan,
                     Ann Dagrin, and Lindsay Field




                             4
